This is an original proceeding in habeas corpus in which petitioner is charged with murder in Oklahoma county and was held by the committing magistrate for the district court.
Petitioner alleges that there is not any showing of probable cause and proposes that he be discharged, but in the alternative defendant prays that, in case the court should find a showing of probable cause, he be admitted to bail.
Upon a consideration of the testimony before the committing magistrate, we are of the opinion that there is a showing of probable cause. Upon the question of bail the county attorney admits and the court is of the opinion that bail should be granted.
It is therefore ordered that bail be fixed at the sum of $15,000, sureties to be approved by the court clerk of Oklahoma county, and, when so approved, petitioner is to be enlarged on said bail.